Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This is a response to Amendment/Req. Reconsideration-After Non-Final Office Action filed by Applicant on 02/16/2022.
Claims 1-8 have been allowed.
Claims 1-4 and 6-8 have been amended.
Response to Arguments
Claim Rejection Under 35 U.S.C. §112:
On pages 7-8 of Applicant’s Remarks, filed on 02/16/2022, with respect to the rejection(s) of claims 1-8 being rejected under 35 U.S.C. 112, have been fully considered and are persuasive. Applicant states that “The outstanding Office Action indicates that claims 1 and 7 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b), set forth in the Office action and to include all of the limitations of the base claim and any intervening claims. Applicant acknowledges with appreciation the indication of allowable subject matter. In response, claims 1 and 7 are amended to overcome the noted rejections under 35 U.S.C. 112(b).” Examiner has been able to corroborate the amendments; and therefore, the claim rejection under 35 U.S.C. §112 has been withdrawn.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior art does not teach or suggest, in combination with the rest of the limitations of claim 1,
“…an amplifying unit including an amplifier wherein a first voltage is inputted to a first input terminal of the amplifier and a measurement target resistor is disposed between a second input terminal and an output terminal of the amplifier; a first current supply device that is communicatively coupled to the processor, wherein the one or more memory devices stores instructions operable when executed by the processor to cause the first current supply device to selectively allow flowing of a current of a first current source connected to a power supply voltage to the second input terminal of the amplifier; a second current supply device that is communicatively coupled to the processor, wherein the instructions stored in the one or more memory devices are further operable when executed by the processor to cause the second current supply device to selectively allow flowing of a current of a second current source connected to a ground terminal to the second input terminal of the amplifier; a voltage detection device that is communicatively coupled to the processor, wherein the instructions stored in the one or more memory devices are further operable when executed by the processor to cause the voltage detection device to detect an output voltage of the output terminal multiple times; and a controller  including the processor and the one or more memory devices communicatively coupled to the processor, wherein the instructions stored in the one or more memory devices are further operable when executed by the processor to cause the controller to control the first current supply device the second current supply device and the voltage detection device wherein the controller is configured to control the voltage detection device to detect a first output voltage of the output terminal of the amplifier in a state where the current of the first current source flows in a forward direction to the measurement target resistor by controlling the first current supply device control the voltage detection device to detect a second output voltage of the output terminal of the amplifier in a state where the current of the second current source flows in a reverse direction to the measurement target resistor by controlling the second current supply device and calculate a resistance value of the measurement target resistor based on the detected first output voltage and the detected second output voltage.”
Claims 2-6 are also allowed as they further limit allowed claim 1.
Regarding claim 7, the prior art does not teach or suggest, in combination with the rest of the limitations of claim 7,
“…an amplifying unit including an amplifier wherein a first voltage is inputted to a first input terminal of the amplifier and a measurement target resistor is disposed between a second input terminal and an output terminal of the amplifier; a first current supply device that is communicatively coupled to the processor, wherein the one or more memory devices stores instructions operable when executed by the processor to cause the first current supply device to selectively allow flowing of a current of a first current source connected to a power supply voltage to the second input terminal of the amplifier; a second current supply device that is communicatively coupled to the processor, wherein the instructions stored in the one or more memory devices are further operable when executed by the processor to cause the second current supply device to selectively allow flowing of a current of a second current source connected to a ground terminal to the second input terminal of the amplifier; and a voltage detection device that is communicatively coupled to the processor, wherein the instructions stored in the one or more memory devices are further operable when executed by the processor to cause the voltage detection device to detect an output voltage of the output terminal of the amplifier multiple times, the resistance measuring method comprising: controlling the voltage detection device unit to detect a first output voltage of the output terminal of the amplifier in a state where the current of the first current source flows in a forward direction to the measurement target resistor by controlling the first current supply device controlling the voltage detection device unit to detect a second output voltage of the output terminal of the amplifier in a state where the current of the second current source flows in a reverse direction to the measurement target resistor by controlling the second current supply device and calculating a resistance value of the measurement target resistor based on the detected first output voltage and the detected second output voltage.”
Claim 8 is also allowed as they further limit allowed claim 7.
The closest prior art references that were found based on an updated search.
Weng et al. US 2013/0119952 - The power supply system (400) comprises a connector suitable for coupling to an energy source (406).
Srowik et al. US 2006/0227639 - The circuit has a sensor having first and second ports which also serve as first and second holding nodes. 
Nakamura et al. US 2019/0146018 - The measuring apparatus (1) comprises a voltage detection unit (4) that detects an inter terminal voltage (V1) between a pair of input terminals (2,3), and outputs the detection voltage (V2,V3) according to the voltage value of the inter terminal voltage.

However, each of the references above neither individually nor in combination disclose or suggest each and every claimed limitation of the independent claims 1 and 7; therefore claims 1-8 are allowed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAUL J RIOS RUSSO whose telephone number is (571)270-3459. The examiner can normally be reached Monday-Friday: 10am-6pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Phan can be reached on 571-272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RAUL J RIOS RUSSO/Examiner, Art Unit 2867